DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Claims 1 – 3, 5 – 9, and 11 – 22 remain pending in the application, of which 1 – 3 and 5 – 9 were withdrawn without traverse on June 18, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15 – 16, 18 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedlar et al. (US 2009/0173310).
Regarding Claim 11:
Sedlar et al. teaches a method for manufacturing a component (12, 21) from a material (paragraph 0025, fabricated from polymeric or metal) to have having a seal channel (28) with a retention tab (20), the method comprising: forming a component (paragraph 0025, fabricating the cover 12 from metal) from the material to have the seal channel disposed in a flat mate face (along 22 and 24) and a plurality of mounds of material (22) adjacent the seal channel, the plurality of mounds of the material extending away from and integral with the flat mate face (once connected, it is conserved integral); and deforming (via clip 14 when attaching cover 12 to component 21) the plurality of mounds of material to form a plurality of retention tabs extending into the seal channel (Figs 2 – 4).
	Regarding Claim 15:
Sedlar et al. teaches the component is formed from a malleable alloy (paragraphs 0025, 0027, formed of the same material as the component) and the plurality of mounds of the material are monolithic with the malleable alloy.
	Regarding Claim 16:
Sedlar et al. teaches the component is formed using a hot forming process that uses a molten or softened metal (paragraphs 0034 – 0035).
	Regarding Claim 18:
Sedlar et al. teaches the plurality of mounds of material are spaced apart from each other at discrete locations along opposing sides of the seal channel (Figs 2 – 4).
	Regarding Claim 19:
Sedlar et al. teaches the plurality of mounds of material are spaced apart from each other at discrete locations along a single side of the seal channel (Figs 2 – 4).
	Regarding Claim 20:
Sedlar et al. teaches the plurality of mounds of material are spaced apart from each other at irregular intervals (Figs 1, 2, 4).
	Regarding Claim 21:
Sedlar et al. teaches a method for manufacturing a component (12, 21) having a seal channel (28) with a retention tab (20), the method comprising: forming a component (paragraph 0025, fabricating the cover 12 from metal) to have: a flat mate face (along 22 and 24) extending in a plane; the seal channel extending into the flat mate face (Figs 2 – 4); and a plurality of mounds (22) of material adjacent the seal channel, the plurality of mounds of material extending away from the flat mate face opposite the seal channel (Figs 2 – 4); and deforming (via clip 14 when attaching cover 12 to component 24) the plurality of mounds of material to form a plurality of retention tabs extending into the seal channel (figs 2 – 4).
	Regarding Claim 22:
Sedlar et al. teaches the seal channel extends perpendicularly into the plane in a first direction; the mound of material extends perpendicularly away from the plane in a second direction; and each of the plurality of retention tabs extends parallel to the plane (Figs 2 – 4).

 Allowable Subject Matter
Claims 12 – 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747